DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The claims recite “confirm correspondence” or “non-confirming if there is not correspondence”.  It is not clear what applicant means by “non-confirming” in the claims, nor does the specification clarify the matter.  How does the shape, size or mechanical damage correspond between the imaging data? Are these created on using the same imager? This limitation is confusing and indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Merlo et al. (US 2020/0160522; hereinafter “Merlo”).
As to claims 1, 16, 19 and 20, Merlo teaches a method for quality control in histology system comprising: 
receiving a tissue block comprising a tissue sample embedded in an embedding material (paraffin; see para [0040] et seq.); 
imaging the tissue block, prior to removing one or more tissue sections, to generate a baseline imaging data of the tissue sample (see para [0050] et seq.); 
imaging the tissue block to create a first imaging data of the tissue sample in a tissue section of the one or more tissue sections on the tissue block (see para [0062] et seq.); 
removing the tissue section from the tissue block, the tissue section comprising a part of the tissue sample (see para [0092] et seq.); 
imaging the tissue section to create a second imaging data of the tissue sample in the tissue section; 
comparing the first imaging data to the second imaging data to confirm correspondence in the tissue sample in the first imaging data and the second imaging data based on one or more quality control parameter (see para [0066] et seq.); and 
comparing the first imaging data, the second imaging data or both to the baseline imaging data (see para [0071] et seq.)
As to claim 2, Merlo teaches the tissue section is non-confirming (interpreted as abnormal) if there is no correspondence in one or more quality control parameters in the tissue sample in the first imaging data and the second imaging data (see para [0077] et seq.)
As to claim 3, Merlo teaches the one or more quality control parameters include one or more of shape of the tissue sample, size of the tissue sample, or one or more mechanical damages (tissue missing, altered, or displaced; see para [0077] et seq.)
As to claim 4, Merlo teaches the tissue section is non-conforming if there is no correspondence in the shape or the size of the tissue sample in the first imaging data and the second imaging data (see para [0073] et seq.) 
As to claim 5, Merlo teaches the one or more mechanical damages include insufficient tissue sample and incomplete tissue sample (see para [0077] et seq.)
As to claim 6, Merlo teaches identifying as non-confirming a tissue section if one or more mechanical damages are present in the tissue sample in the second imaging data but not in the first imaging data (see para [0077] et seq.)
As to claim 7, Merlo teaches transferring, using a transfer medium (e.g., slide), the tissue section to a slide, and the second imaging data comprises an imaging data of the tissue section on the transfer medium or an imaging data of the tissue section on the slide (see para [0040] et seq.)
As to claim 8, Merlo teaches comparing at least two of the first imaging data, the imaging data of the tissue section on the transfer medium or the imaging data of the tissue section on the slide (see para [0044] et seq.)
As to claim 9, Merlo teaches illuminating the tissue section to enhance a contrast between the tissue sample and the embedding material in the tissue sample.
As to claim 16, Merlo teaches a method for quality control in histology system comprising:
receiving a tissue block comprising a tissue sample embedded in an embedding material;
imaging the tissue block to create a first imaging data of the tissue sample in a tissue section on the tissue block;
removing the tissue section from the tissue block, the tissue section comprising a part of the tissue sample;
imaging the tissue section to create a second imaging data of the tissue sample in the tissue section;
comparing the first imaging data to the second imaging data to confirm correspondence in the tissue sample in the first imaging data and the second imaging data based on one or more quality control parameters,
identifying as non-confirming a tissue section if one or more mechanical damages are present in the tissue sample in the second imaging data but not in the first imaging data; and
approving the tissue section if there are no mechanical damages are present in the tissue sample in the first imaging data and the second imaging data,
wherein the tissue section is non-confirming if there is no correspondence in one or more quality control parameters in the tissue sample in the first imaging data and the second imaging data,
wherein the one or more quality control parameters include one or more of shape of the tissue sample, size of the tissue sample, or one or more mechanical damages,
wherein the one or more mechanical damages are selected from the group consisting of insufficient tissue sample and incomplete tissue sample (see entire disclosure).
As to claim 17, Merlo teaches a method for quality control in histology system comprising:
receiving a tissue block comprising a tissue sample embedded in an embedding material;
imaging the tissue block to create a first imaging data of the tissue sample in a tissue section on the tissue block;
removing the tissue section from the tissue block, the tissue section comprising a part of the tissue sample;
imaging the tissue section to create a second imaging data of the tissue sample in the tissue section;
comparing the first imaging data to the second imaging data to confirm correspondence in the tissue sample in the first imaging data and the second imaging data based on one or more quality control parameters,
identifying as non-confirming a tissue section if one or more mechanical damages are present in the tissue sample in the second imaging data but not in the first imaging data; and
rejecting the tissue block if one or more mechanical damages are present in both the first imaging data and the second imaging data,
wherein the tissue section is non-confirming if there is no correspondence in one or more quality control parameters in the tissue sample in the first imaging data and the second imaging data,
wherein the one or more quality control parameters include one or more of shape of the tissue sample, size of the tissue sample, or one or more mechanical damages, and 
wherein the one or more mechanical damages are selected from the group consisting of insufficient tissue sample and incomplete tissue sample (see citations cited above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Merlo in view of Whited et al., (US 2016/0091400; hereinafter “Whited”).
With respect to claim 10, Merlo teaches a method for quality control in histology system comprising:
receiving a tissue block comprising a tissue sample embedded in an embedding material;
imaging the tissue block to create a first imaging data of the tissue sample in a tissue section on the tissue block;
removing the tissue section from the tissue block, the tissue section comprising a part of the tissue sample;
imaging the tissue section to create a second imaging data of the tissue sample in the tissue section; and
comparing the first imaging data to the second imaging data to confirm correspondence in the tissue sample in the first imaging data and the second imaging data based on one or more quality control parameters (see para [0050] et seq.),
Merlo does teach using imaging the tissue sample using different imagers (see para [0056] et seq. However, Merlo does not explicitly teach wherein one or both of the imaging steps comprise illuminating the tissue sample with UV light and imaging the tissue sample with a visible range camera to create the first imaging data or the second imaging data.  In the related art of tissue sample processing and imaging, Whited teaches a system where one or both of the imaging steps comprise illuminating the tissue sample with UV light and imaging the tissue sample with a visible range camera to create the first imaging data or the second imaging data  (see para [0018], [0045] et seq.) 
Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have substituted the imagers of Merlo with those taught by Whited as Whited recognize the use of the various light ranges allows for the samples to remain unstained thereby reducing the processing time (see para [0023] et seq.)
As to claim 11, Merlo teaches the tissue section is non-confirming if there is no correspondence in one or more quality control parameters in the tissue sample in the first imaging data and the second imaging data (see para [0077] et seq.)
As to claim 12, Merlo teaches the one or more quality control parameters include one or more of shape of the tissue sample, size of the tissue sample, or one or more mechanical damages (see para [0077] et seq.)
As to claim 13, Merlo teaches the tissue section is non-conforming if there is no correspondence in the shape or the size of the tissue sample in the first imaging data and the second imaging data (see para [0077] et seq.)
As to claim 14, Merlo teaches one or more mechanical damages are selected from the group consisting of insufficient tissue sample and incomplete tissue sample (see para [0071] et seq.)
As to claims 15 and 18, Merlo teaches a method for quality control in histology system comprising:
receiving a tissue block comprising a tissue sample embedded in an embedding material (e.g., paraffin);
imaging the tissue block to create a first imaging data of the tissue sample in a tissue section on the tissue block (see para [0050] et seq.);
removing the tissue section from the tissue block, the tissue section comprising a part of the tissue sample;
imaging the tissue section to create a second imaging data of the tissue sample in the tissue section;
comparing the first imaging data to the second imaging data to confirm correspondence in the tissue sample in the first imaging data and the second imaging data based on one or more quality control parameters; 
identifying as non-confirming a tissue section if one or more mechanical damages are present in the tissue sample in the second imaging data but not in the first imaging data; and
wherein the tissue section is non-confirming if there is no correspondence in one or more quality control parameters in the tissue sample in the first imaging data and the second imaging data,
wherein the one or more quality control parameters include one or more of shape of the tissue sample, size of the tissue sample, or one or more mechanical damages, and
wherein the one or more mechanical damages are selected from the group consisting of insufficient tissue sample and incomplete tissue sample (see para [0050] et seq.).
Merlo does not explicitly discuss adjusting one or more operating parameters associated with removing of the tissue section to correct one or more mechanical damages.  However, Whited does teach adjusting one or more operating parameters associated with removing of the tissue section to correct one or more mechanical damages (implicit in the determination of abnormality and the resulting treatment plan disclosed at para [0050]).  Accordingly,  it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have included in the system of Merlo the step of adjusting one or more operating parameters associated with removing of the tissue section to correct one or more mechanical damages for provide a more accurate tissue sample processing device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/182,139 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a method for quality control in histology system comprising: receiving a tissue block comprising a tissue sample embedded in an embedding material; imaging the tissue block to create a first imaging data of the tissue sample in a tissue section on the tissue block; removing the tissue section from the tissue block, the tissue section comprising a part of the tissue sample; imaging the tissue section to create a second imaging data of the tissue sample in the tissue section; and comparing the first imaging data to the second imaging data to confirm correspondence in the tissue sample in the first imaging data and the second imaging data based on one or more quality control parameters. Thus, all elements of the invention recited in the instant claims are encompassed by claims 1-18 of 17/182,139.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Duplicate Claims
Applicant is advised that should claim 1 be found allowable, claims 1 and 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both 
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include Miyatani (US 2015/0268141) teaches an automatic thin section sample preparation device that prepares a thin section by thinly cutting an embedding block which includes an embedded biological sample, fixes the thin section to a substrate, and prepares a thin section sample, the device including: a first imaging portion configured to image a surface image of the embedding block; a sample preparation mechanism configured to prepare the thin section by thinly cutting the embedding block, fix the thin section to the substrate, and prepare the thin section sample; a second imaging portion configured to image a thin section image of the thin section in the thin section sample; a recording portion configured to record individual data on the substrate in the thin section sample; and a control portion which is configured to control an operation of the sample preparation mechanism, and to which, the surface image imaged by the first imaging portion, and the thin section image imaged by the second imaging portion are input, in which the control portion includes: a determination portion configured to determine whether or not the thin section is prepared from an original embedding block by collating the surface image and the thin section image; and a storage portion configured to store the determination result from the determination portion in association with the ID data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/           Primary Examiner, Art Unit 1798